             Case 1:17-cv-12133-IT Document 91 Filed 05/13/19 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


 KEURIG GREEN MOUNTAIN, INC.,

                            Plaintiff,
                                                          Civil Action No. 17-cv-12133
 v.

 SHARKNINJA OPERATING LLC,
 RONALD DIFABIO, and
 STEPHEN TURNER,

                            Defendants.


                                  STIPULATION OF DISMISSAL

         IT IS HEREBY STIPULATED AND AGREED by and among the parties to this action,

pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), that:

      (1) Counts I, II, III, IV, V, VI, VIII and IX are dismissed with prejudice;

      (2) Counts VII and X are dismissed with prejudice only to the extent that they arise out of the

         hiring and employment of DiFabio or Turner, DiFabio’s or Turner’s alleged use or

         disclosure of Keurig Confidential Information, or DiFabio’s or Turner’s violations of any

         legal or contractual obligations owed to Keurig; and

      (3) Counts VII and X are dismissed without prejudice to the extent that they do not arise out

         of the hiring and employment of DiFabio or Turner, DiFabio’s or Turner’s alleged use or

         disclosure of Keurig Confidential Information, or DiFabio’s or Turner’s violations of any

         legal or contractual obligations owed to Keurig;

all of which dismissals are without costs or attorneys’ fees awarded to any party.
           Case 1:17-cv-12133-IT Document 91 Filed 05/13/19 Page 2 of 3




       Respectfully submitted,


 KEURIG GREEN MOUNTAIN, INC.,               SHARKNINJA OPERATING LLC,

 By its attorneys,                          By its attorneys,

 /s/ Julie B. Brennan                       /s/ Russell Beck
 Julie B. Brennan (BBO No. 564101)          Russell Beck (BBO No. 561031)
 Scott McConchie (BBO No. 634127)           Laura M. Raisty (BBO No. 640400)
 Manchel & Brennan, P.C.                    Nicole Corvini (BBO No. 670587)
 100 River Ridge Drive, Suite 308           Hannah T. Joseph (BBO No. 688132)
 Norwood, MA 02062                          BECK REED RIDEN LLP
 Telephone: (617) 796-8920                  155 Federal Street, Suite 1302
 jbrennan@manchelbrennan.com                Boston, MA 02110
 smcconchie@manchelbrennan.com              Telephone: (617) 500-8660
                                            rbeck@beckreed.com
                                            lraisty@beckreed.com
                                            ndaly@beckreed.com
                                            hjoseph@beckreed.com
 STEPHEN TURNER,                            RONALD DIFABIO,

 By his attorney,                           By his attorneys,

 /s/David G. Gabor                          /s/Lawrence P. Heffernan
 David G. Gabor (BBO No. 624971)            Lawrence P. Heffernan (BBO No. 228660)
 The Wagner Law Group                       Danielle Andrews Long (BBO No. 646981)
 99 Summer Street, 13th Floor               Robinson & Cole LLP
 Boston, MA 02110                           One Boston Place, Floor 25
 Telephone: (617) 357-5200                  Boston, MA 02108
 dgabor@wagnerlawgroup.com                  Telephone: (617) 557-5934
                                            lheffernan@rc.com
                                            dlong@rc.com


Dated: May 13, 2019




                                        2
           Case 1:17-cv-12133-IT Document 91 Filed 05/13/19 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I certify that this document filed through the ECF system will be sent electronically to the

registered participants as identified on the Notice of Electronic Filing (NEF) and paper copies

will be sent to those indicated as non-registered participants on the date specified below.



Dated: May 13, 2019                                   /s/ Julie B. Brennan
                                                      Julie B. Brennan
